              Case 4:19-cr-00261-LCK Document 86 Filed 03/19/20 Page 1 of 2



 1

 2   177 N. Church Ave., Suite 605
     Tucson, Arizona 85701
 3   Tel: (520) 222-8270
 4   Fax: (520) 222-8274
     Elias Damianakos, Esq.
 5   Email: elias@damianakoslaw.com
     State Bar No. 022850
 6
     Pima Attorney No. 66047
 7
                            IN THE UNITED STATES DISTRICT COURT
 8
                                 FOR THE DISTRICT OF ARIZONA
 9

10   UNITED STATES OF AMERICA,        )         CR19-00261 TUC - RM (LCK)
                                      )
11
                       Plaintiff,     )
12   vs.                              )         MOTION TO MODIFY CONDITIONS OF
                                      )         RELEASE
13   CLIFFORD BRUCE VANBUSKIRK, )
                                      )
14
                       Defendant.     )
15   _________________________________)         Hon. Lynnette Kimmins
16
           COMES NOW, the Defendant, CLIFFORD BRUCE VANBUSKIRK, through
17

18   undersigned counsel, and respectfully requests that the Court modify his conditions of pre-
19   trial release to allow him to travel to Deming, New Mexico, between the dates of Tuesday,
20
     March 24, 2020 and Thursday, March 26, 2020 to obtain a trailer.
21

22         Mr. VanBuskirk has been compliant while under Pretrial Services Supervision, and
23   has previously been permitted to travel, without issue. U.S. Pretrial Services officer Jade
24
     McCawley has been contacted and has no objection to this request. Assistant U.S. Attorney
25

26   Raquel Arellano has been contacted and defers to the position of U.S. Pretrial Services

27   officer Jade McCawley.
28




                                                  1
               Case 4:19-cr-00261-LCK Document 86 Filed 03/19/20 Page 2 of 2



 1
                    RESPECTFULLY SUBMITTED this 19th day of March, 2020.

 2                                                 DAMIANAKOS LAW FIRM, PLLC.
 3                                                 By: /s/ ELIAS DAMIANAKOS
 4
                                                   Attorney for Defendant
 5
     Copy delivered electronically this date to:
 6

 7   All ECF Participants
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                       2
